DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Michael Anguiano (Reg. No. 79762) on 04/27/2022.The application has been amended as follows: 

1. (Currently amended) A data transmission method for discontinuous reception, comprising: 
measuring, by a terminal device, a first signal received by each of at least one downlink receiving beam and transmitted by a network device, wherein a number of the at least one downlink receiving beam is less than a number of downlink receiving beams formed by the terminal device and the network device by means of beamforming; 
determining, by the terminal device, a target downlink receiving beam from the at least one downlink receiving beam according to a result of the measurement; 
reporting, by the terminal device, the target downlink receiving beam to the network device, and receiving, by the terminal device, through the target downlink receiving beam, a physical downlink control channel (PDCCH) transmitted by the network device;
wherein before the measuring, by a terminal device, a first signal received by each of at least one downlink receiving beam and transmitted by a network device, the method further comprises:
determining, by the terminal device, a signal strength threshold, wherein the signal strength threshold is not less than a minimum signal strength value required for enabling the terminal device to receive and decode the PDCCH; 
the measuring, by a terminal device, a first signal received by each of at least one downlink receiving beam and transmitted by a network device comprises:
measuring, by the terminal device, the first signal received by a first downlink receiving beam to obtain a first signal strength; 
starting, by the terminal device, a second measurement timer, wherein a length of the second measurement timer is less than a duration in which the terminal device is in an activation state of an Active DRX, and the terminal device also receive and decode the PDCCH during the activation state of the Active DRX;
when the first signal strength is less than the signal strength threshold, and the second measurement timer does not expire, continuing, by the terminal device, measuring the first signal received by a second downlink receiving beam.

2. (Original) The data transmission method according to claim 1, wherein before the measuring, by a terminal device, a first signal received by each of at least one downlink receiving beam and transmitted by a network device, the method further comprises: 
determining, by the terminal device, the at least one downlink receiving beam.

3. (Original) The data transmission method according to claim 2, wherein the determining, by the terminal device, the at least one downlink receiving beam comprises: 
receiving, by the terminal device, first indication information transmitted by the network device, wherein the first indication information is configured to indicate the number of the at least one downlink receiving beam, and the number of the at least one downlink receiving beam is less than the number of the downlink receiving beams formed by the terminal device and the network device by means of beamforming; and 
determining, by the network device, the at least one downlink receiving beam according to the number of the at least one downlink receiving beam.

4. (Original) The data transmission method according to claim 1, wherein before the measuring, by a terminal device, a first signal received by each of at least one downlink receiving beam and transmitted by a network device, the method further comprises: 
determining, by the terminal device, a first measurement timer, wherein a length of the first measurement timer is less than a duration in which the terminal device is in an activation state of an active discontinuous reception (Active DRX), and the terminal device also receive and decode the PDCCH during the activation state of the Active DRX, wherein the duration in which the terminal device is in the activation state of the Active DRX is a length of an on-duration timer of the terminal device;
the measuring, by a terminal device, a first signal received by each of at least one downlink receiving beam and transmitted by a network device comprises: 
starting, by the terminal device, the first measurement timer, and measuring, by the terminal device, the first signal received by a first downlink receiving beam; 
if the first measurement timer does not expire, continuing, by the terminal device, measuring the first signal received by a second downlink receiving beam; and
if the first measurement timer expires, stopping, by the terminal device, the measurement.

5. (Original) The data transmission method according to claim 4, wherein the determining, by the terminal device, the first measurement timer comprises: 
receiving, by the terminal device, second indication information transmitted by the network device, wherein the second indication information is configured to indicate a measurement duration, and the measurement duration is less than a duration in which the terminal device is in the activation state of the Active DRX; and 
determining, by the terminal device, the first measurement timer according to the measurement duration.

6-7. (Canceled)

8. (Currently amended) The data transmission method according to claim [[6]]1, wherein before the measuring, by a terminal device, a first signal received by each of at least one downlink receiving beam and transmitted by a network device, the method further comprises: 
determining, by the terminal device, the number of the at least one downlink receiving beam, wherein the number of the at least one downlink receiving beam is less than the number of the downlink receiving beams formed by the terminal device and the network device by means of beamforming; 
the if the first signal strength is less than the signal strength threshold, continuing, by the terminal device, measuring the first signal received by a second downlink receiving beam comprises: 
if the first signal strength is less than the signal strength threshold, and a number of downlink receiving beams that have been measured by the terminal device is less than the number of the at least one downlink receiving beam, continuing, by the terminal device, measuring the first signal received by the second downlink receiving beam.

9. (Currently amended) The data transmission method according to claim [[6]]1, wherein the method further comprises: 
if the first signal strength is greater than or equal to the signal strength threshold, stopping, by the terminal device, the measurement; 
the determining, by the terminal device, a target downlink receiving beam from the at least one downlink receiving beam according to a result of the measurement comprises: 
determining, by the terminal device, the first downlink receiving beam as the target downlink receiving beam.

10. (Currently amended) The data transmission method according to claim [[6]]1, wherein the determining, by the terminal device, a signal strength threshold comprises: 
receiving, by the terminal device, third indication information transmitted by the network device, wherein the third indication information is configured to indicate a minimum signal strength value required for enabling the terminal device to receive and decode the PDCCH; and 
determining, by the terminal device, the signal strength threshold according to the minimum signal strength value.

11. (Currently amended) A data transmission apparatus for discontinuous reception, comprising a processor and a memory storing instructions thereon, the processor when executing the instructions, being configured to: 
measure a first signal received by each of at least one downlink receiving beam and transmitted by a network device, wherein a number of the at least one downlink receiving beam is less than a number of downlink receiving beams formed by a terminal device and the network device by means of beamforming; 
determine a target downlink receiving beam from the at least one downlink receiving beam according to a result of the measurement;
report the target downlink receiving beam to the network device; and
receive, through the target downlink receiving beam, a physical downlink control channel (PDCCH) transmitted by the network device;
wherein the processor is further configured to:
before a first signal received by each of at least one downlink receiving beam and transmitted by a network device is measured,
determine a signal strength threshold, wherein the signal strength threshold is not less than a minimum signal strength value required for enabling the terminal device to receive and decode the PDCCH;
measure the first signal received by a first downlink receiving beam to obtain a first signal strength; 
start a second measurement timer, wherein a length of the second measurement timer is less than a duration in which the terminal device is in an activation state of an Active DRX, and the terminal device also receive and decode the PDCCH during the activation state of the Active DRX;
when the first signal strength is less than the signal strength threshold, and the second measurement timer does not expire, continue measuring the first signal received by a second downlink receiving beam.

12. (Original) The data transmission apparatus according to claim 11, wherein the processor is further configured to: 
before a first signal received by each of the at least one downlink receiving beam and transmitted by a network device is measured,
determine the at least one downlink receiving beam.

13. (Original) The data transmission apparatus according to claim 12, wherein the processor is further configured to: 
receive first indication information transmitted by the network device, wherein the first indication information is configured to indicate the number of the at least one downlink receiving beam, and the number of the at least one downlink receiving beam is less than the number of the downlink receiving beams formed by the terminal device and the network device by means of beamforming; and
determine the at least one downlink receiving beam according to the number of the at least one downlink receiving beam.

14. (Original) The data transmission apparatus according to claim 11, wherein the processor is further configured to: 
before a first signal received by each of at least one downlink receiving beam and transmitted by a network device is measured, determine a first measurement timer, wherein a length of the first measurement timer is less than a duration in which the terminal device is in an activation state of an active discontinuous reception (Active DRX), and the terminal device also receive and decode the PDCCH during the activation state of the Active DRX, wherein the duration in which the terminal device is in the activation state of the Active DRX is a length of an on-duration timer of the terminal device; start the first measurement timer;
measure the first signal received by a first downlink receiving beam; 
if the first measurement timer does not expire, continue measuring the first signal received by a second downlink receiving beam; and
if the first measurement timer expires, stop the measurement.

15. (Original) The data transmission apparatus according to claim 14, wherein the processor is further configured to: 
receive second indication information transmitted by the network device, wherein the second indication information is configured to indicate a measurement duration, and the measurement duration is less than a duration in which the terminal device is in the activation state of the Active DRX; and 
determine the first measurement timer according to the measurement duration.

16-17. (Canceled)

18. (Currently amended) The data transmission apparatus according to claim [[16]]11, wherein the processor is further configured to: 
before a first signal received by each of at least one downlink receiving beam and transmitted by a network device is measured, determine the number of the at least one downlink receiving beam, wherein the number of the at least one downlink receiving beam is less than the number of the downlink receiving beams formed by the terminal device and the network device by means of beamforming; 
if the first signal strength is less than the signal strength threshold, and a number of downlink receiving beams that have been measured by the terminal device is less than the number of the at least one downlink receiving beam, continue measuring the first signal received by the second downlink receiving beam.

19. (Currently amended) The data transmission apparatus according to claim [[16]]11, wherein the processor is further configured to:
stop the measurement if the first signal strength is greater than or equal to the signal strength threshold; 
determine the first downlink receiving beam as the target downlink receiving beam.

20. (Currently amended) The data transmission apparatus according to claim [[16]]11, wherein the processor is further configured to: 
receive third indication information transmitted by the network device, wherein the third indication information is configured to indicate a minimum signal strength value required for enabling the terminal device to receive and decode the PDCCH; and 
determine the signal strength threshold according to the minimum signal strength value.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: The limitation(s) of “a number of downlink receiving beams formed by the terminal device and the network device by means of beamforming;  determining, by the terminal device, a target downlink receiving beam from the downlink receiving beam according to a result of the measurement; reporting, by the terminal device, the target downlink receiving beam to the network device, and receiving, by the terminal device, 
determining, by the terminal device, a signal strength threshold, wherein the signal strength threshold is not less than a minimum signal strength value required for enabling the terminal device to receive and decode the PDCCH; the measuring, by a terminal device, measuring, by the terminal device, the first signal received by a first downlink receiving beam to obtain a first signal strength; starting, by the terminal device, a second measurement timer, wherein a length of the second measurement timer is less than a duration in which the terminal device is in an activation state of an Active DRX, and the terminal device also receive and decode the PDCCH during the activation state of the Active DRX; when the first signal strength is less than the signal strength threshold, and the second measurement timer does not expire, continuing, by the terminal device, measuring the first signal received by a second downlink receiving beam” are not disclosed or suggested by the prior art of record taken alone or in combination when considered in context of the environments of claims 1 and 11. Therefore, the claims are distinguished over the prior art of record and held as allowable.   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED ALI whose telephone number is (571)270-3681.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,  Asad Nawaz can be reached on 571-272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SYED ALI/Primary Examiner, Art Unit 2468